Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Information Disclosure Statements filed 20 August 2021 and 24 September 2021 have been considered.
The Amendment filed 20 August 2021 overcomes the rejections under 35 USC 103 and the Double Patenting rejections.  The closest prior art of record is Sjoede et al. (US Publication No. 2011/0250638), Retsina et al. (US Publication No. 2016/0257979) and Rakkolainen et al. (Cellulose Chemistry and Technology, 44(4-6): 139-145, 2010).
	Sjoede et al. describe methods for the conversion of lignocellulosic biomass to fermentable sugars which can be converted to biofuels such as ethanol.  The lignocellulosic biomass can be materials such as bagasse or straw.  The lignocellulosic biomass is subjected to a process in which (i) pretreatment of the lignocellulosic biomass in a sulfite cooking step; (ii) separation of the pretreated lignocellulosic biomass into (a) a liquid “spent sulfite liquor” phase comprising sulfonated lignin and (b) a pulp comprising cellulose of the lignocellulosic biomass; (iii) hydrolysis of the cellulose pulp into monosaccharides; (iv) optionally further processing the monosaccharides into substances such as biofuels; and (v) conversion of the sulfonated lignin of liquid phase (a) into useful chemicals and/or materials.  In the Sjoede process, acidic and alkaline options are available for the sulfite pretreatment which can be carried at a pH less than 1 or a pH greater than 13.  The acidic sulfite pretreatment is conducted with SO2 ranging from 10-60 w/w of dry raw material and a temperature ranging from 125-160oC and a cooking time ranging from 60-300 minutes.  Examples 2 and 4 describe where bagasse was pretreated with 35% or 42% SO2, respectively, and cooked at 140oC for 180 or 120 minutes, respectively.  i.e., the solids) and spent sulfite liquor (which comprises sulfonated lignin and xylose) are separated.  The cellulose pulp can be hydrolyzed by enzymatic treatment with cellulases to produce glucose and the glucose can then be fermented to products such as ethanol.  The cellulase treatment can result in the hydrolysis of more than 60% of the cellulose to glucose.  The spent sulfite liquor can be subjected to processes such as ultrafiltration and precipitation in order to isolate the sulfonated lignins and the pentoses in the remaining liquid can be fermented to ethanol.
	Sjoede et al. do not explicitly state that the sulfite pretreatment results in the formation of greater than 0.02 mol/L of lignosulfonic acid.  However, the conditions taught by Sjoede et al. are those recited by Claim 1 for the formation of at least 0.02 mol/L of lignosulfonic acid, i.e., (1) a total amount of sulfur dioxide greater than 15 wt% based on dry weight of lignocellulosic biomass, and (2) pretreatment conducted between 110oC and 150oC for at least 30 minutes.  In addition, Sjoede et al. state that pretreatment results in the formation of sulfonated lignins.  Furthermore, Retsina et al. describe a process for the enzymatic conversion of biomass-derived cellulose to glucose which includes a pretreatment with sulfite.  Pretreatment with sulfite is conducted with an SO2 concentration of 15 wt% or more, at temperatures ranging from 115oC to 150oC for 30 minutes or more.  Retsina et al. teach that such conditions result in the production of lignosulfonic acid which can act as a hydrolysis catalyst.  Thus, one can reasonably conclude that the sulfite pretreatment conditions taught by Sjoede et al. and 
Neither Sjoede et al. nor Retsina et al. describe recycling the lignosulfonic acid produced during sulfite pretreatment back to the pretreatment reactor.
Rakkolainen et al. describe a process for the fractionation of forest biomass which relies on the use of sulfite pretreatment.  After pretreatment of the forest biomass with sulfite, the spent sulfite mixture can be recycled for additional treatment of the forest biomass.  However, as discussed at page at page 141 of Rakkolainen et al., the ethanol in the recycled mixture is available for reuse in the fractionation step whereas the recovered SO2 is captured and oxidized to sulfate.  In addition, at page 140 Rakkolainen et al. state that lignosulphonates recovered from the separation step can be sold to increase revenue.
None of the prior art of record teach or suggest a process in which lignosulphonic acid used in a pretreatment of lignocellulosic biomass can be recycled back for use in the pretreatment step.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-20 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652